In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-21-00058-CV



   IN THE ESTATE OF IMOGENE GOBER, DECEASED



        On Appeal from the County Court at Law
               Hopkins County, Texas
              Trial Court No. P10-13355




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Stevens
                                MEMORANDUM OPINION

       On January 27, 2021, the trial court signed an order entitled “Order Approving

Settlement.” Under Rule 26.1(a) of the Texas Rules of Appellate Procedure, a notice of appeal

must be filed within ninety days of the date an appealable order is signed if, as in this case, a

timely motion for new trial is filed. See TEX. R. APP. P. 26.1(a). Thus, the deadline for the

appellant, Suenan Gober, to file a notice of appeal from the trial court’s January 27, 2021, order

was April 27, 2021. Further, to take advantage of the extension contemplated by Rule 26.3 of

the Texas Rules of Appellate Procedure, Suenan’s notice of appeal would had to have been filed

in the trial court on or before May 12, 2021. Suenan did not file her notice of appeal until

May 18, 2021, making it untimely. See TEX. R. APP. P. 26.1, 26.3. However, even if the notice

of appeal had been timely, it does not appear that the order at issue was a final, appealable order.

See In re Estate of Scott, 364 S.W.3d 926 (Tex. App.—Dallas 2012, no pet.); Bozeman v.

Kornblit, 232 S.W.3d 261 (Tex. App.—Houston [1st Dist.] 2007, no pet.).

       By letter of August 30, 2021, we notified Suenan, through counsel, of this potential

defect in our jurisdiction and afforded her the opportunity to demonstrate proper grounds for our

retention of the appeal. Suenan did not respond to our letter. As a result, this appeal is ripe for

dismissal.




                                                 2
      In light of the foregoing, we dismiss this appeal for want of jurisdiction.




                                             Scott E. Stevens
                                             Justice

Date Submitted:      September 21, 2021
Date Decided:        September 22, 2021




                                                3